       Case 3:19-cv-00907-AGT Document 40 Filed 10/14/20 Page 1 of 4



 1    TIMOTHY M. FLAHERTY (SBN 99666)
      MELISSA M. PALOZOLA (SBN 278858)
 2    CLARK HILL LLP
      One Embarcadero Center, Suite 400
 3    San Francisco, CA 94111
      Telephone:     (415) 984-8500
 4    Facsimile:    (415) 984-8599
      Email: TFlaherty@clarkhill.com
 5    Email: MPalozola@clarkhill.com

 6    Attorneys for Defendant
      MARTHA KONGSGAARD, individually
 7    and as Trustee of The Martha Kongsgaard
      GST Exempt Trust U/T/A dated October 21, 1993
 8
                                     UNITED STATES DISTRICT COURT
 9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11

12   FRANCIS WANG, individually and as Trustee         Case No. 3:19-cv-00907-AGT
     of WFT-TNG, a California Trust,
13                                                     DECLARATION OF MELISSA M.
                                          Plaintiff,   PALOZOLA IN SUPPORT OF MARTHA
14                                                     KONGSGAARD’S OPPOSITION TO
             v.                                        PLAINTIFF’S MOTION FOR LEAVE TO
15                                                     AMEND AND SUPPLEMENT
     MARTHA KONGSGAARD, individually and               COMPLAINT AND TO TERMINATE STAY
16   as Trustee of The Martha Kongsgaard GST           OF PROCEEDINGS
     Exempt Trust U/T/A dated October 21, 1993
17                                                     Date:       November 6, 2020
                                        Defendant.     Time:       10:00 a.m.
18                                                     Courtroom   A
                                                       Judge:      Hon. Alex Tse
19

20

21

22

23

24

25

26

27

28
        DECLARATION OF MELISSA M. PALOZOLA ISO OPPOSITION TO MOTION FOR LEAVE TO
         AMEND AND SUPPLEMENT COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                                             CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260943990.v2
       Case 3:19-cv-00907-AGT Document 40 Filed 10/14/20 Page 2 of 4



 1

 2   I, Melissa M. Palozola, declare:

 3              1.    I am an attorney at the law firm of Clark Hill LLP, attorneys of record for

 4   Plaintiff Martha Kongsgaard Individually and as Trustee Of The Martha Kongsgaard GST

 5   Exempt Trust U/T/A Dated October 21, 1993, (“Kongsgaard”) in this action as well as Napa

 6   County Superior Court Case No. 19CV000286, Martha Kongsgaard v. Francis Wang, et al.

 7              2.    I am also attorney of record for Peter Brian Peletta in Napa County Superior

 8   Court Case No. 19CV000342, Francis Wang, et al. v. Peter Peletta.

 9              3.    The matters set forth herein are based upon my personal knowledge. If called

10   upon to testify as to the matters set forth herein, I shall do so truthfully and to the best of my

11   ability.

12              4.    Trial in the Napa County Court Napa County Superior Court Case No.

13   19CV000342, Francis Wang, et al. v. Peter Peletta was originally set for April 27, 2020.

14   Plaintiff Francis Wang requested that the trial date be continued. Trial in that case is now

15   currently set for November 12, 2020, before Judge Victoria Wood.

16              5.    Trial in the Napa County Superior Court Case No. 19CV000286, Martha

17   Kongsgaard v. Francis Wang, et al. is set for March 18, 2021, before Judge Victoria Wood.

18   Written discovery between the parties and production of records from third-party subpoenas are

19   nearing conclusion. Party depositions are proceeding and set to conclude in October.

20              6.    On October 8, 2020, my office wrote Plaintiff’s counsel, informed counsel of the

21   deficiencies with the Motion and proposed allowing counsel leave to amend Plaintiff’s complaint

22   in this case provided the action would remain stayed pending the state court proceeding. I also

23   offered to refrain from seeking sanctions under Rule 11 in the event the Plaintiff agreed to stay

24   the federal court action pending resolution of the encroachment and contract claims in state

25   court. As set forth in my letter, counsel intentionally truncated the email correspondence between

26   the parties. I requested a response by noon on October 9, 2020, given the impending opposition

27   deadline. Plaintiff’s counsel did not respond as requested. A true and correct copy of that

28
                                                        2
        DECLARATION OF MELISSA M. PALOZOLA ISO OPPOSITION TO MOTION FOR LEAVE TO
         AMEND AND SUPPLEMENT COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                                             CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260943990.v2
       Case 3:19-cv-00907-AGT Document 40 Filed 10/14/20 Page 3 of 4



 1   correspondence is attached hereto as Exhibit 1.

 2           7.       Then, on October 13, 2020, Plaintiff’s counsel informed me that a meet and

 3   confer was required prior to filing a Rule 11 request for sanctions.

 4           8.       On October 14, 2020, I requested that Plaintiff’s delay the hearing date on this

 5   Motion to allow the parties time to meet and confer. As of the time this Opposition has been

 6   filed, no response has been received from Plaintiff’s counsel. A true and correct copy of that

 7   correspondence is attached hereto as Exhibit 2.

 8           9.       On December 4, 2019, I served Martha Kongsgaard’s document production on

 9   Defendant Francis Wang in the Napa County Superior Court Case No. 19CV000286, Martha

10   Kongsgaard v. Francis Wang, et al. That document production includes the documents affixed

11   in support of Plaintiff’s proposed First Amended Complaint. A true and correct copy of that

12   correspondence is attached hereto as Exhibit 3.

13           10.      On December 13, 2019, co-counsel served Peter Brian Peletta’s production on

14   Plaintiff Francis Wang, Napa County Court Napa County Superior Court Case No.

15   19CV000342, Francis Wang, et al. v. Peter Peletta. That production contained bates

16   PELETTA 0395 – 1807, selected pages of which were also affixed in support of the Plaintiff’s

17   proposed First Amended Complaint

18           11.      As of this date, Plaintiff Francis Wang has not paid my client Mr. Peter Brain

19   Peletta the $1,810 owed to him as a result of Plaintiff’s discovery abuses.

20           12.      My office defended the depositions of Martha Kongsgaard and Peter Goldman.

21   No testimony regarding any racial animus towards the Wangs was forthcoming.

22           I declare under the penalty of perjury under the laws of the State of California that the

23   foregoing is true and correct.

24           Executed on October 14, 2020 in San Francisco, California.

25
                                            ____/s/ Melissa M. Palozola__________
26                                                 MELISSA M. PALOZOLA
27

28
                                                       3
        DECLARATION OF MELISSA M. PALOZOLA ISO OPPOSITION TO MOTION FOR LEAVE TO
         AMEND AND SUPPLEMENT COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260943990.v2
       Case 3:19-cv-00907-AGT Document 40 Filed 10/14/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2           I hereby certify that a true copy of the foregoing was filed via CM/ECF on October
 3   14, 2020 and as a result has been served on all counsel of record via transmission of Notices
 4   of Electronic Filing generated by CM/ECF.
 5

 6
                                                /s/ Lydia M. Brown
 7                                              Lydia M. Brown
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
        DECLARATION OF MELISSA M. PALOZOLA ISO OPPOSITION TO MOTION FOR LEAVE TO
         AMEND AND SUPPLEMENT COMPLAINT AND TO TERMINATE STAY OF PROCEEDINGS
                                CASE NO. 3:19-CV-00907-AGT
     ClarkHill\95723\260943990.v2
